In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 15‐1181 
GREAT WEST CASUALTY COMPANY, 
                                                   Plaintiff‐Appellee, 

                                 v. 

PAMELA K. ROBBINS, as Administratrix  
of the Estate of Mike Douglas Robbins, 
Deceased, 
                                               Defendant‐Appellant, 
                                and 
 
WREN EQUIPMENT, LLC, 
                                                Defendant‐Appellee. 
                    ____________________ 

        Appeal from the United States District Court for the 
        Southern District of Indiana, Indianapolis Division. 
         No. 1:13‐cv‐00198 — William T. Lawrence, Judge. 
                    ____________________ 

   ARGUED SEPTEMBER 9, 2015 — DECIDED AUGUST 16, 2016 
                ____________________ 

   Before  EASTERBROOK,  KANNE,  and  WILLIAMS,  Circuit 
Judges. 
2                                                       No. 15‐1181 

    KANNE, Circuit Judge. In January 2011, Defendant Linda K. 
Phillips, an employee of Hoker Trucking, LLC, was driving a 
semi‐truck that struck a vehicle driven by Mike Douglas Rob‐
bins in Indiana. Robbins died as a result of the injuries he sus‐
tained in the accident. At the time of the accident, the semi‐
truck driven by Phillips was pulling a trailer Hoker borrowed 
from Lakeville Motor Express, Inc. Lakeville had purchased 
an insurance policy from Plaintiff Great West Casualty Com‐
pany to cover the trailer.  
    This case is not about the liability of Phillips or Hoker for 
the accident. That action was filed by Robbins’s estate in an 
Indiana state court, and Phillips and Hoker were indemnified 
by  Hoker’s  insurance  policy.  To  preempt  a  possible  claim 
against Lakeville’s insurance policy, Great West filed this com‐
plaint for declaratory judgment against Hoker, Phillips, and 
Defendant Pamela Robbins, as administratrix of Mike Doug‐
las Robbins’s estate, amongst other defendants, seeking an or‐
der stating that it did not have to indemnify Hoker and Phil‐
lips  for  any  liability  in  connection  with  the  accident.  After 
Robbins  and  Great  West  filed  cross‐motions  for  summary 
judgment, the district court granted summary judgment in fa‐
vor of Great West and denied Robbins’s motion. Finding no 
error with the district court’s decision, we affirm.  
                        I.   BACKGROUND 
    On  January  4,  2011,  a  tractor‐trailer  driven  by  Linda  K. 
Phillips struck a vehicle operated by Mike Robbins in Rich‐
mond,  Indiana.  Robbins  died  from  the  injuries  sustained  in 
the accident. At the time, Phillips was an employee of Hoker 
Trucking, LLC, (“Hoker”) and was driving the tractor‐trailer 
in the course and scope of her employment when she struck 
Robbins’s vehicle. Hoker is incorporated and based in Iowa. 
No. 15‐1181                                                          3

Hoker owned the Peterbilt tractor driven by Phillips, but the 
trailer pulled by that tractor was on loan to Hoker from Lak‐
eville Motor Express, Inc. (“Lakeville”), a company incorpo‐
rated and based in Minnesota.  
    Lakeville, however, was not the actual owner of the trailer. 
Defendant  Wren  Equipment,  LLC  (“Wren”)  owned  the 
trailer.  Like  Lakeville,  Wren  is  incorporated  and  based  in 
Minnesota.  In  July  2001,  Wren  leased  Lakeville  dozens  of 
trailers, including the trailer involved in the accident, for five 
years. In exchange, Lakeville agreed to pay $22,600 per month 
and provide insurance coverage for the trailers. Upon the ex‐
piration of the five‐year term, the lease converted to a month‐
to‐month lease.  
    Karen  Vanney,  Lakeville’s  Vice  President  of  Finance, 
averred that Lakeville continued leasing the trailer after the 
2001 lease expired. In December 2009, Lakeville and Wren en‐
tered  into  another  written  lease  agreement  whereby  Wren 
agreed  to  provide  trailers  to  Lakeville,  including  the  trailer 
involved in the accident, for a one‐year term. Lakeville agreed 
to “provide insurance coverage, at its sole cost and expense, 
for public liability [and] property damage … with a minimum 
aggregate  coverage  of  $1,000,000.00  for  bodily  injury  and 
property damage per occurrence.” Like the earlier agreement, 
the lease converted to a month‐to‐month lease after the expi‐
ration of the one‐year term. According to Vanney, Lakeville 
continued to lease that trailer until 2013.  
    To  satisfy  its  insurance‐coverage  obligations,  Lakeville 
purchased a Commercial Lines Insurance Policy from Great 
West Casualty Company (“Great West”) to provide automo‐
bile  coverage.  Great  West  is  incorporated  and  based  in  Ne‐
braska. Lakeville added Wren as an additional insured party 
4                                                         No. 15‐1181 

under the policy, which was in effect at the time of the acci‐
dent. Hoker and Phillips were not named as insured parties 
under the Great West policy. Hoker was insured at the time 
of  the  accident  by  Northland  Insurance  Company  (“North‐
land”). Northland provided primary coverage in connection 
with the accident.1  
     The Great West policy contains an endorsement providing 
that the policy’s coverage will conform “with the provisions 
of the law or regulation to the extent of the coverage and lim‐
its  of  insurance  required  by  that  law  or  regulation”  for  the 
states in which Great West filed a “Motor Carrier Certificate 
of  Bodily  Injury  or  Property  Damage  Liability  Insurance.” 
Great  West  filed this  certificate in Iowa,  Illinois, Minnesota, 
North Dakota, and Wisconsin.  
    In  December  2012,  Pamela  Robbins,  as  administratrix  of 
the Estate of Mike Douglas Robbins, (“Robbins”), filed a com‐
plaint in Indiana state court against Hoker, Phillips, and Lak‐
eville, alleging negligence. Lakeville has since been dismissed 
from that lawsuit.  
     Great West filed this action in February 2013 seeking a de‐
claratory judgment that Great West was not liable to defend 
or  indemnify  Hoker  or  Phillips  in  connection  with  the  acci‐
dent.  After  obtaining  default  judgments  in  connection  with 
several  other  defendants  to  the  first  complaint,  Great  West 
subsequently  amended  the  complaint  twice.  The  only  rele‐
vant remaining defendants to the current dispute are Robbins 



                                                 
1 Northland’s policy has a per occurrence limit of $1,000,000, and Great 
West’s policy limit per occurrence is $5,000,000. 
No. 15‐1181                                                                           5

and Wren. Wren, however, joined in Great West’s arguments 
both at the district court and before us.  
    In  June  2014,  Robbins  moved  for  summary  judgment 
against Great West.2 Great West responded by opposing sum‐
mary judgment and cross‐moving for summary judgment it‐
self. The district court granted Great West’s motion for sum‐
mary judgment and denied Robbins’s motion. In doing so, the 
district court determined that Great West’s policy unambigu‐
ously excluded Hoker and Phillips as insured parties under 
the policy. This appeal followed.  
                                         II. ANALYSIS 
    Robbins advances three arguments on appeal: (1) because 
Great  West’s  policy  is  ambiguous  as  to  whether  Hoker  and 
Phillips  were  excluded  from  coverage,  we  should  construe 
the  policy  against  Great  West  and  find  it  covers  Hoker  and 
Phillips;  (2)  even  if  we  find  the  exclusions  under  the  Great 
West policy are not ambiguous, the policy exclusions never‐
theless do not exclude Hoker and Phillips from coverage; and 
(3) regardless of whether the exclusions apply to Hoker and 
Phillips or not, such exclusions are invalid under Wisconsin 
law, the state where the trailer is registered. 
    We review de novo a district court’s decision on cross‐mo‐
tions  for  summary  judgment.  Hess  v.  Reg‐Ellen  Mach.  Tool 
Corp., 423 F.3d 653, 658 (7th Cir. 2005). In conducting this re‐
view, we construe all facts as well as all reasonable inferences 
                                                 
2 Another defendant, Continental Western Insurance Company (“Conti‐
nental”), joined in Robbins’s motion for summary judgment. Continental 
provided insurance coverage for the vehicle driven by Michael Robbins at 
the  time  of  the  accident.  It  has  elected  not  to  appeal  the  district  court’s 
decision.  
6                                                          No. 15‐1181 

derived from those facts “in favor of the party against whom 
the  motion  under  consideration  was  made.”  Clarendon  Nat. 
Ins. Co. v. Medina, 645 F.3d 928, 933 (7th Cir. 2011). Summary 
judgment is appropriate where, after that review, we deter‐
mine that the movant has demonstrated “there is no genuine 
dispute as to any material fact and the movant is entitled to 
judgment as a matter of law.” Fed. R. Civ. P. 56(a).  
    Our jurisdiction over this dispute is based on diversity of 
citizenship, 28 U.S.C. § 1332, which means that a federal court 
must apply the substantive law of the forum state—here, In‐
diana. Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). A state’s 
substantive  law  includes  its  conflict‐of‐law  or  choice‐of‐law 
rules.  Klaxon  Co.  v.  Stentor  Elec.  Mfg.  Co.,  313  U.S.  487,  496 
(1941). Although Indiana choice‐of‐law rules apply, the par‐
ties posit that Minnesota law governs interpretation of the in‐
surance contract, which was issued and delivered to a Minne‐
sota‐based  company.  Because  Indiana’s  choice‐of‐law  rules 
give broad discretion to parties to choose the applicable sub‐
stantive  law,  see,  e.g.,  Barrow  v.  ATCO  Mfg.  Co.,  524  N.E.2d 
1313, 1314–15 (Ind. Ct. App. 1988), and we see no reason why 
Minnesota  law  should  not  govern  this  contract  dispute,  we 
apply Minnesota law in interpreting Great West’s policy. 
     A. Ambiguity of Great West’s Policy Exclusions 
    We start with Robbins’s argument that Great West’s policy 
is ambiguous as to whether Hoker and Phillips are excluded 
from its coverage. Minnesota courts analyze insurance poli‐
cies under general contract law principles. Lobeck v. State Farm 
Mut.  Auto.  Ins.  Co.,  582  N.W.2d  246,  249  (Minn.  1998). 
Whether an insurance policy or particular provision is ambig‐
uous is a question of law. Lott v. State Farm Fire & Cas. Co., 541 
No. 15‐1181                                                           7

N.W.2d 304, 307 (Minn. 1995). “Language in a policy is am‐
biguous if it is susceptible to two or more reasonable interpre‐
tations.” Carlson v. Allstate Ins. Co., 749 N.W.2d 41, 45 (Minn. 
2008). In making that determination, Minnesota law directs us 
“not [to rely] upon words or phrases read in isolation, but ra‐
ther upon the meaning assigned to the words or phrases in 
accordance  with  the  apparent  purpose  of  the  contract  as  a 
whole.”  Art  Goebel,  Inc.  v.  N.  Suburban  Agencies,  Inc.,  567 
N.W.2d  511,  515  (Minn.  1997).  If  language  is  susceptible  to 
two reasonable interpretations,  then “it must be  interpreted 
in  favor  of  coverage.”  Wanzek  Constr.,  Inc.  v.  Emp’rs  Ins.  of 
Wausau, 679 N.W.2d 322, 325 (Minn. 2004). Language, how‐
ever, that is unambiguous “must be given its plain and ordi‐
nary meaning,” Hubred v. Control Data Corp., 442 N.W.2d 308, 
310–11  (Minn.  1989)  (internal  quotation  marks  omitted),  as 
Minnesota law does not permit a court to “read an ambiguity 
into the plain language of a policy in order to provide cover‐
age,” Jenoff, Inc. v. N.H. Ins. Co., 558 N.W.2d 260, 262 (Minn. 
1997) (internal quotation marks omitted). If, however, an ex‐
clusion  would  omit  coverage  required  by  applicable  law,  it 
will  not  be  enforced.  Am.  Family  Mut.  Ins.  Co.  v.  Ryan,  330 
N.W.2d 113, 115 (Minn. 1983). 
     The dispute here centers on a disagreement over the effect 
of  a  September  2010  endorsement,  which  modified  the  pol‐
icy’s “Coverage” section of “WHO IS AN INSURED.” With‐
out the endorsement, the section read, in relevant part, as fol‐
lows:  
       1. WHO IS AN INSURED 
       The following are “insureds”:  
           a. You for any covered “auto”. 
8                                                        No. 15‐1181 

           b.  Anyone  else  while  using  with  your  permis‐
           sion a covered “auto” you own, hire or borrow 
           except:  
              (1)  The  owner  or  anyone  else  from  whom 
              you hire or  borrow a covered “private pas‐
              senger type” “auto.” 
              (2) Your “employee” or agent if the covered 
              “auto” is a “private passenger type” “auto” 
              and is owned by that “employee” or agent or 
              a member of his or her household. 
              (3) Someone using a covered “auto” while he 
              or she is working in a business of selling, ser‐
              vicing, repairing, parking or storing “autos” 
              unless that business is yours. 
              (4)  Anyone  other  than  your  “employees,” 
              partners (if you are a partnership), members 
              (if you are a limited liability company), or a 
              lessee or borrower or any of their “employ‐
              ees,”  while  moving  property  to  or  from  a 
              covered “auto.” 
              (5) A partner (if you are a partnership), or a 
              member  (if  you  are  a  limited  liability  com‐
              pany),  for  a  covered  “private  passenger 
              type” “auto” owned by him or her or a mem‐
              ber of his or her household. 
              (6) Anyone described in paragraphs c., d. or 
              e. below. 
    The  endorsement  has  a  heading  that  provides  in  capital 
letters: “This endorsement changes the policy. Please read it 
carefully.  Changes—Who  Is  An  Insured.”  The  endorsement 
goes on to state the following:  
No. 15‐1181                                                         9

      The following is added to Section II—Liability Cov‐
      erage—Paragraph A.1.b.—Who Is An Insured: 
          1. Anyone who has leased, hired, rented, or bor‐
          rowed an “auto” from you that is used in a busi‐
          ness other than yours.  
          2. Anyone that is using an “auto” of yours under 
          a written Trailer Interchange Agreement.  
Great West contends that this endorsement added to the cat‐
egory of persons excluded under subparagraph A.1.b., which 
would result in eight enumerated exceptions.  
    Robbins argues there is another reasonable interpretation 
of the policy exclusions after the endorsement, which is:  
      1. WHO IS AN INSURED 
      The following are “insureds”:  
          a. You for any covered “auto”. 
          b.  1.  Anyone  who  has  leased,  hired,  rented,  or 
          borrowed an “auto” from you that is used in a 
          business other than yours. 
          2. Anyone that is using an “auto” of yours under 
          a written Trailer Interchange Agreement. 
          Anyone else while using with your permission a 
          covered “auto” you own, hire or borrow except:  
               (1) The owner … 
               (2) Your “employee” … 
               (3) Someone using …. 
               (4) Anyone other … 
               (5) A partner … 
               (6) Anyone described … 
10                                                     No. 15‐1181 

According to Robbins, the estate’s interpretation is reasonable 
because it avoids “duplication of numbers or renumbering of 
paragraphs.” (Appellant Br. 22.) Robbins contends that Great 
West’s interpretation requires the reader to “ignor[e] the con‐
flicting numbers” under subparagraph A.1.b., as that subpar‐
agraph already had exclusions numbered “(1)” and “(2).” (Id.) 
Further,  according  to  Robbins,  the  estate’s  interpretation  is 
more  reasonable  than  Great  West’s  because  it  adds  to  and 
does not subtract from the definition of who is “insured” un‐
der the policy, which is consistent with Minnesota law con‐
struing ambiguities against insurance policies in favor of the 
insured.  
    But there is no ambiguity to construe against Great West. 
We agree with the district court that Great West’s interpreta‐
tion of this provision is the only reasonable reading. In inter‐
preting the Great West policy and endorsement under Min‐
nesota law, we must read them together “from the viewpoint 
of a layperson, not a lawyer.” Mut. Serv. Cas. Ins. Co. v. Wilson 
Twp., 603 N.W.2d 151, 153 (Minn. Ct. App. 1999). Robbins’s 
interpretation  would  force  us  to  abandon  that  position  and 
read the policy language and endorsement as only a lawyer 
construing  a  contract  could—in  the  most  hyper‐technical, 
over‐analyzed sense. We refuse to adopt such a reading.  
    No reasonable interpretation would construe the endorse‐
ment as doing anything but adding two more enumerated ex‐
clusions under subparagraph A.1.b. The endorsement states 
“the  following  is  added”  to  subparagraph  A.1.b.,  (emphasis 
added), and it then provides two numbered provisions that are 
worded in a manner similar to the other enumerated exclu‐
sions. Nothing in the endorsement would lead a layperson to 
believe that Great West intended to modify the beginning of 
No. 15‐1181                                                        11

subparagraph A.1.b. In fact, embracing Robbins’s interpreta‐
tion does the most violence to the policy language as it uses 
two “1”s and places two numbering conventions next to each 
other,  which  is  not  done  anywhere  else  within  the  policy. 
Moreover, additional extensions of coverage are provided in 
sections  A.1.c–A.1.e.  If  the  endorsement  intended  to  extend 
coverage, it could have added lettered subparagraphs to sec‐
tion A.1, rather than adding numbered subparagraphs to sec‐
tion A.1.b, a section that lists exclusions from coverage. Min‐
nesota  courts  tend  to  reject  interpretations  like  the  one  ad‐
vanced  by  Robbins.  See,  e.g.,  Red  &  White  Airway  Cab  Co.  v. 
Transit Cas. Co., 234 N.W.2d 580, 582 (Minn. 1975) (refusing to 
adopt an interpretation of an insurance policy that “does vio‐
lence to the plain meaning of the contract language”).  
    Also  making  Robbins’s  reading  unreasonable  is  that  it 
makes  the  endorsement’s  additional  language  superfluous. 
Robbins’s reading purports to add two more categories of in‐
dividuals  who  are  insured  under  the  policy.  The  problem 
with Robbins’s interpretation though is that the policy prior 
to the endorsement would have already included the two cat‐
egories listed as insured, making the endorsement completely 
superfluous. Some redundancy in insurance contracts is nor‐
mal, see, e.g., Horace Mann Ins. Co. v. Indep. Sch. Dist. No. 656, 
355  N.W.2d  413,  418  (Minn.  1984),  while  construing  an  en‐
dorsement  to  be  completely  superfluous  is  not,  see  Jarvis  & 
Sons,  Inc.  v.  Intʹl  Marine  Underwriters,  768  N.W.2d  365,  371 
(Minn. Ct. App. 2009) (rejecting an interpretation that would 
make an endorsement “wholly superfluous or require an ab‐
surd result”).  
    Despite the obvious redundancies the estate’s interpreta‐
tion  would  create,  Robbins  nonetheless  argues  that  Great 
12                                                     No. 15‐1181 

West’s  interpretation  is  unreasonable  because  the  endorse‐
ment’s  two  exclusions  could  both  independently  exclude 
Hoker and Phillips from the policy’s coverage, making them 
redundant. Contrary to Robbins’s position, the exclusions are 
not wholly redundant. For example, an individual could be 
an  independent  contractor  hired  by  Lakeville  to  transport 
goods for Lakeville in furtherance of Lakeville’s business. The 
first policy exclusion then would not apply. But if the inde‐
pendent  contractor  had  a  written  trailer  interchange  agree‐
ment with Lakeville, then the exclusion would not extend the 
policy’s coverage to that individual. And even if there is some 
overlap, Great West’s interpretation does not make the entire 
endorsement itself superfluous. Indeed, it is consistent with 
the “belt and suspenders” approach often adopted by insur‐
ance  companies  in  detailing  exclusions  in  their  policies.  See 
Certain Interested Underwriters at Lloydʹs, London v. Stolberg, 680 
F.3d 61, 68 (1st Cir. 2012) (“[I]nsurance policies are notorious 
for their simultaneous use of both belts and suspenders, and 
some overlap is to be expected.”). Great West’s interpretation 
is the only reasonable reading of the unambiguous policy and 
controls our analysis moving forward.  
      B. Application of the Policy Exclusions 
    Even if we adopt Great West’s interpretation of the policy, 
Robbins  contends  that  neither  Hoker  nor  Phillips  are  ex‐
cluded  from  coverage  by  the  September  2010  endorsement 
because: (1) the trailer interchange agreement did not  cover 
the trailer involved in the accident and (2) the trailer was be‐
ing used in Lakeville’s business. We address each argument 
in turn.  
       
No. 15‐1181                                                          13

    1. Written Trailer Interchange Agreement 
   Robbins argues that there is insufficient evidence to con‐
clude  that  the  trailer  involved  in  the  accident  was  part  of  a 
“written trailer interchange agreement” between Hoker and 
Lakeville,  rendering  inapplicable  the  endorsement’s  second 
exclusion. Robbins is correct.  
    The evidence offered by Great West to support the asser‐
tion that the trailer involved in the accident was subject to a 
written trailer interchange agreement is: (1) a 2006 trailer in‐
terchange  agreement  between  a  “Shipper”  and  a  “Carrier,” 
and  (2)  Robbins’s  discovery  admission  that  “the  trailer  that 
Phillips  was  pulling  at  the  time  of  the  Accident  was  being 
used  under  a  Trailer  Exchange  Agreement  between  Hoker 
and  [Lakeville].”  The  trailer  interchange  agreement  offered 
by Great West does not indicate who the parties to the agree‐
ment are. Illegible signatures and handwriting appear below 
the signature blocks for the “Shipper” and “Carrier,” which 
make  it  impossible  to  determine  whether  this  is  a  “written 
trailer interchange agreement” between Lakeville and Hoker. 
As for Robbins’s admission, it did not request Robbins to ad‐
mit  that  the  trailer  interchange  (“or  exchange”)  agreement 
was written. The agreement could have been oral and there‐
fore  would  not  qualify  for  exclusion  under  the  Great  West 
policy. 
   Reviewing this evidence and drawing all reasonable infer‐
ences in the  estate’s favor,  we find Great West  has  not pro‐
duced sufficient evidence so as to leave no genuine issue of 
material  fact  regarding  whether  the  trailer  was  subject  to  a 
“written Trailer Interchange Agreement.”  
     
14                                                      No. 15‐1181 

      2. Trailer Used in a Business Other Than Lakeville’s 
    This conclusion, however, does not affect our decision to 
affirm summary judgment because the Great West policy en‐
dorsement excludes Hoker and Phillips as “[a]nyone who has 
leased …rented, or borrowed an ‘auto’ from you that is used 
in a business other than yours.” For this exclusion to apply, 
Great  West  must  demonstrate  that:  (1)  Hoker  and  Phillips 
“rented” or “borrowed” (2) an “auto” (3) to be used in a busi‐
ness other than Lakeville’s. It is uncontested that the trailer is 
an “auto” under the Great West policy, so we look to the other 
two elements of the exclusion.  
    Robbins’s own discovery responses confirm that there is 
no  genuine  dispute  over  the  fact  that  Hoker  and  Phillips 
“rented” or “borrowed” the trailer. The term “borrowed” is 
undefined in the policy. Where a term is undefined under a 
policy, Minnesota courts permit a court to consult a diction‐
ary to determine the ordinary meaning of a word. See Hubred, 
442 N.W.2d at 311; Wakefield Pork, Inc. v. Ram Mut. Ins. Co., 731 
N.W.2d 154, 160 (Minn. Ct. App. 2007). Rent means “to take 
and hold under an agreement to pay rent.” Webster’s Third 
New Int’l Dictionary. Borrow means “to receive temporarily 
from another, implying or expressing the intention of either 
of returning the thing received or of giving its equivalent to 
the lender.” Id.  
    Robbins admitted in discovery that “the trailer that Phil‐
lips  was  pulling  at  the  time  of  the  Accident  was  being  used 
under a Trailer Interchange Agreement between Hoker and 
[Lakeville].” In the same discovery responses, Robbins admit‐
ted  that  “Hoker  was  using  the  trailer  owned  by  [Lakeville] 
with  [Lakeville’s]  permission.”  Finally,  in  response  to  inter‐
No. 15‐1181                                                        15

rogatories  served  by  Great  West,  Robbins  stated  that  Lake‐
ville  “was  being  paid  for  the  use  of  the  trailer.”  Taken  to‐
gether,  the  only  two  reasonable inferences from these state‐
ments are that: (1) Lakeville allowed Hoker to use its trailer in 
exchange for payment; and (2) Hoker temporarily possessed 
the trailer with the intent of returning it to Lakeville.  
    Having established that Hoker and Phillips “rented” and 
“borrowed” the trailer, we must determine whether the trailer 
was being used in a business other than Lakeville’s. Robbins 
does  not  dispute  that  the  trailer  was  being  used  in  Hoker’s 
business,  which  is  moving  freight.  Instead,  the  estate  con‐
tends that it was being used at the same time in furtherance 
of Lakeville’s business, which also is moving freight.  
    To support its position, the estate relies on Scottsdale Insur‐
ance  Company  v.  Transport  Leasing/Contract,  Inc.,  671  N.W.2d 
186 (Minn. Ct. App. 2003), for the proposition that “Minnesota 
courts recognize that a vehicle may be used simultaneously in 
the business of two trucking companies.” (Appellant Br. 32.) 
But, the court held, in order to find that the vehicle was used 
simultaneously, evidence must exist that demonstrates the in‐
sured  entity  had  some  day‐to‐day  operational  control  over 
the other’s  business or drivers, including employment deci‐
sions, contact with the other company’s customers, or sharing 
of revenue. Id. at 194. 
    There is no evidence here that Lakeville exerted that same 
level of control over Hoker and Phillips. Robbins relies on lan‐
guage from the trailer interchange agreement—the same one 
it contends does not apply to the trailer—to support its posi‐
tion that Lakeville had the requisite control. Notwithstanding 
the fact that we cannot determine who the parties to the agree‐
ment are, the provisions in the agreement do not establish that 
16                                                              No. 15‐1181 

Lakeville  exerted  any  control  over  the  manner  in  which 
Hoker moved freight or over its drivers. That Lakeville may 
have “assigned” work to Hoker does not mean that it had the 
right to determine how that work was performed or have any 
say in Hoker’s employment decisions, including the choice of 
Phillips as a driver.3  
    The only reasonable inferences that can be drawn from the 
record is that Hoker “rented” and/or “borrowed” Lakeville’s 
trailer and used it in furtherance of its own business, not Lak‐
eville’s. No facts give rise to a reasonable inference that on the 
day of the accident, the trailer was being driven in connection 
with  Lakeville’s  freight‐moving  operations.  Therefore,  we 
find that this provision excludes Hoker and Phillips from cov‐
erage under the Great West policy.  
       

                                                 
3 Robbins relies on Canal Insurance Company v. Great West Casualty Com‐
pany, No. 11‐772, 2013 WL 5275789 (D. Minn. Sept. 18, 2013), to argue that 
because the Great West exclusion itself is ambiguous as to whether it ap‐
plies when a vehicle is being used simultaneously in the business of two 
parties, it must be construed in favor of granting coverage. But Robbins’s 
argument rests on a faulty premise. Accepting the argument that the en‐
dorsement is ambiguous on the point of whether it applies to simultane‐
ous business use does not mean that a court will just “grant coverage” to 
anybody.  Rather,  Robbins must  show  that  she  is  eligible for  having  the 
ambiguity construed in her favor. The necessary prerequisite then is that 
she show the trailer was in fact being used “simultaneously.” It was not. 
The court in Canal Insurance found that there was a triable issue of fact on 
whether the vehicle was being used “simultaneously” because the insured 
company exercised a significant degree of control over the particular ve‐
hicle involved in the accident. Here, however, we have no evidence that 
Lakeville exercised any significant degree of control over the trailer after 
it was in Hoker’s possession.  
No. 15‐1181                                                        17

   C. Wisconsin Law’s Effect on Great West’s Policy Exclusions 
   Robbins’s final contention is that notwithstanding the un‐
ambiguous policy language, Hoker and Phillips are covered 
under  the  Great  West  policy  because  Wisconsin  law  invali‐
dates  the  exclusions  in  the  September  2010  endorsement  to 
the extent those provisions exclude permissive users. We dis‐
agree.  
   1. Wis. Stat. § 632.32 
    Under Wis. Stat. § 632.32(1), (3), “every policy of insurance 
issued  or  delivered  in  [Wisconsin]”  must  “provide  that:  (a) 
Coverage provided to the named insured applies in the same 
manner and under the same provisions to any person using 
any motor vehicle described in the policy when the use is for 
purposes and in the manner described in the policy.” (empha‐
sis added). The statute goes on to state that “[a] policy may 
limit coverage to use that is with the permission of the named 
insured.”  § 632.32(5)(a).  Wisconsin  courts  have  determined 
these two provisions in tandem “effectively impose[d] a per‐
missive user requirement” in every automobile insurance con‐
tract “issued or delivered” in Wisconsin. See Blasing v. Zurich 
Am. Ins. Co., 827 N.W.2d 909, 913 (Wis. Ct. App. 2013).  
    Robbins  contends  that  Great  West  delivered  Lakeville’s 
policy  for  the  purposes  of  § 632.32  when  it  filed  its  “Motor 
Carrier Certificate of Bodily Injury and Property Damage Li‐
ability Insurance” with the Wisconsin Department of Trans‐
portation. As such, Great West’s policy must conform to Wis‐
consin law and cover permissive users like Hoker and Phil‐
lips, despite policy language that excludes them from cover‐
age.  
18                                                     No. 15‐1181 

    Wisconsin precedent suggests Robbins’s interpretation is 
incorrect. In Danielson v. Gasper, 623 N.W.2d 182 (Wis. Ct. App. 
2000), the court was confronted with the question of whether 
a policy issued and “delivered” to a Minnesota company nev‐
ertheless had to comply with the § 632.32’s requirements be‐
cause it contained an “Out of State Coverage” provision. The 
court  found  that  § 632.32  “does  not  require  a  Minnesota  in‐
surer issuing a policy in Minnesota to comply with statutes 
established for policies issued in Wisconsin” and does not ap‐
ply “to an insurance policy issued in Minnesota to a Minne‐
sota resident.” Id. at 185–86. In so holding, the court found the 
contract  was  “delivered”  to  a  Minnesota  resident  who  kept 
the covered vehicle in that state. Id. at 184.  
    Here, the insurance policy was issued and delivered to the 
Minnesota‐based  Lakeville  by  the  Nebraska‐based  Great 
West.  Wren,  another  Minnesota‐based  company,  was  added 
to the list of insureds under the policy. The facts here are suf‐
ficiently similar to Danielson that we see no reason to depart 
from it. 
    Robbins attempts to get around these similarities by sug‐
gesting that the individual in Danielson did not submit his in‐
surance policy for approval with the Wisconsin Department 
of Transpiration. Robbins’s position has a fundamental flaw: 
Filing a certificate of insurance with the Wisconsin Department 
of Transportation is not the same as delivering an insurance pol‐
icy  to  an  individual  in  Wisconsin.  Certificates  of  insurance 
and  insurance  policies  are  not  one  and  the  same.  The  Dan‐
ielson court construed the word “delivered” from § 632.32 to 
mean that a policy is “delivered” when it is sent to the policy‐
No. 15‐1181                                                    19

holder. We decline to adopt Robbins’s more expansive read‐
ing, as the estate has not directed us to any Wisconsin state 
precedent interpreting “delivered” in the way it suggests. 
     Robbins  also  attempts  to  circumvent  Danielson  by  high‐
lighting that the trailer was registered in Wisconsin. Danielson 
is silent on where the vehicle was registered. This fact is a dis‐
tinction without a difference. As discussed above, the policy 
itself was not delivered in the state of Wisconsin. It was the cer‐
tificate of insurance that was delivered in Wisconsin. 
    Alternatively, Robbins contends that even if the policy was 
not “issued or delivered” in Wisconsin, the Great West policy 
must  still  conform  to  Wisconsin  statutory  requirements,  in‐
cluding § 632.32’s requirement that the policy cover permis‐
sive users. For support, Robbins relies on Amery Motor Co. v. 
Corey, 174 N.W.2d 540 (Wis. 1970). There, the Wisconsin Su‐
preme Court invalidated an exclusion in an insurance policy 
issued to a Minnesota company based on the fact that the pol‐
icy contained an endorsement stating it would “conform the 
policy to the statutory requirements for common motor carri‐
ers of property [in Wisconsin], one of which requires the pol‐
icy to comply with the omnibus statute.” Id. at 542. According 
to Robbins, Great West’s policy must also conform to § 632.32 
because of the certificate of insurance it filed with the state of 
Wisconsin and the policy endorsement stating it would “com‐
ply with the provisions of the law or regulation to the extent 
of the coverage and limits of insurance required by that law 
or regulation” in Wisconsin. 
   But the court in Corey observed that “[w]hile these policies 
were  issued  in  Minnesota  they  purport  to  be  governed  by 
Wisconsin law” as the result of a Wisconsin‐specific endorse‐
20                                                       No. 15‐1181 

ment. Corey, 174 N.W.2d at 542. There is no such specific em‐
brace of Wisconsin law contained in the Great West policy. Ra‐
ther, there is a general endorsement that provides the policy 
will conform to the motor carrier financial responsibility laws 
in any state where the certificate is filed. In this case, this par‐
ticular certificate has  been  filed  in Wisconsin, Iowa,  Illinois, 
Minnesota, and North Dakota. We do not interpret that gen‐
eral contract provision to constitute a wholesale incorporation 
of all five of those states’ insurance laws unconditionally. Sec‐
tion 632.32 does not apply to the Great West policy. 
      2. Wis. Stat. § 194.41 
    Robbins also attempts to rely on Wis. Stat. § 194.41 to read 
a permissive‐user requirement into the Great West policy. Un‐
fortunately for Robbins, it is clear from the face of the statute 
that it does not apply to Lakeville’s Great West policy. Section 
194.41(1)  mandates  that  motor  carriers  like  Lakeville  must 
“file with the department [of transportation] … an approved 
certificate  for  a  policy  of  insurance”  in  order  to  obtain  and 
maintain a valid registration and license for a trailer in Wis‐
consin. This policy must be “in such form and containing such 
terms and conditions as may be approved by the department 
issued by an insurer authorized to do a surety or automobile 
liability  business  in  this  state  under  which  the  insurer  as‐
sumes the liability prescribed by this section with respect to 
the operation of such motor vehicles.” Id.  
    It  is  not  entirely  clear  whether  this  particular  provision 
reads a permissive user requirement into every insurance pol‐
icy that is certified with the Wisconsin Department of Trans‐
portation.  We  need  not  decide  that  question,  however,  as 
§ 194.41 does not apply to Lakeville in the first instance. There 
No. 15‐1181                                                           21

is an exception to § 194.41’s compliance requirements for mo‐
tor  carriers  who  are  “registered  by  another  state  under  the 
unified carrier registration system consistent with the stand‐
ards under 49 USC 13908 and 14504a.” § 194.41(1). Lakeville 
legally  possessed  the  trailer  pursuant  to  a  2009  lease  agree‐
ment with Wren and had agreed to register the trailer in Wis‐
consin. Robbins has not provided any evidence to contradict 
the sworn statement of Lakeville’s representative concerning 
its  obligation  to  register  the  trailer,  and  the  documentation 
from  the  Wisconsin  Department  of  Transportation  indicates 
Lakeville is the primary lessee of the vehicle. Because Lake‐
ville was a motor carrier registered under the unified carrier 
registration system in Minnesota at the time of the accident, 
its insurance policy did not need to comply with § 194.41.  
    The Wisconsin Court of Appeals applied this same statu‐
tory  exception  in  Sisson  v.  Hansen  Storage  Company,  756 
N.W.2d  667 (Wis. Ct. App. 2008), when it held that § 194.41 
did not apply to invalidate an exclusion in an insurance policy 
because the insured company had registered under the uni‐
fied carrier registration system in Iowa. We see no reason why 
the same logic should not apply here and exempt the Great 
West policy from § 194.41’s reach.  
    Robbins  attempts  to  avoid  § 194.41’s  exclusionary  lan‐
guage by relying on an unpublished Fifth Circuit opinion in‐
volving the same statute and Great West. In Gulf Underwriters 
Insurance  Company  v.  Great  West  Casualty  Company,  the  Fifth 
Circuit assumed that § 194.41 applied to a Great West policy 
issued and delivered to a Wisconsin‐based company, and on 
those  grounds,  it  invalidated  an  exclusion  contained  in  the 
policy.  278  F.  App’x  454,  457–59  (5th  Cir.  2008).  This  case  is 
22                                                        No. 15‐1181 

factually distinguishable. First, the Great West policy was is‐
sued  to  a  Wisconsin‐based  company  and  delivered  to  that 
company in Wisconsin. The insurance policy at issue here was 
issued and delivered to a Minnesota‐based company. Second, 
there  is  no  indication  in  the  facts  that  the  Wisconsin‐based 
company registered under the unified carrier registration sys‐
tem of another state.  
    Robbins’s other efforts to have us apply § 194.41 are also 
unpersuasive.  The  estate  directs  us  to  Mullenberg  v.  Kilgust 
Mechanical, Inc., 612 N.W.2d 327 (Wis. 2000), for the proposi‐
tion  that  whenever  an  insurance  company  certifies  a  policy 
“as proof of financial responsibility” in a state and the under‐
lying policy states it will conform itself with applicable motor‐
carrier financial responsibility provisions of any states where 
the policy has been certified, its policy must conform to the 
insurance laws of that state, even if the accident does not oc‐
cur within that state’s boundaries. Of course, Mullenberg does 
not  stand  for  this  proposition.  If  it  did,  it  would  mean  that 
Robbins in this case could select from the insurance laws of 
Iowa, Illinois, Minnesota, North Dakota, and Wisconsin, and 
ask a court to apply the law of the state that is most favorable, 
even if the accident and the parties had no connection to that 
particular state other than the insurance company’s certifica‐
tion. That would be an absurd result.  
    The  issue  decided  in  Mullenberg  was  whether  “the  term 
‘negligent operation’ requires insurers to cover the loading ac‐
tivities of third‐parties,” which was part of the question certi‐
fied  by  this  court.  Id.  at  328.  The  Wisconsin  Supreme  Court 
No. 15‐1181                                                                23

decided  it  did.4  Importantly,  the  parties  conceded  that 
§ 194.41 applied, and there was no indication that the insured 
was registered with the unified carrier registration system of 
another state.  
    Robbins  also  argues  that  we  are  focusing  on  the  wrong 
company in determining whether § 194.41’s exclusion applies. 
Rather than asking if the statute applies to Lakeville—a motor 
carrier—we should be determining whether it applies to Wren 
because, according to Robbins, it is a rental company within 
the meaning of § 194.41 and decided to register the trailer in 
Wisconsin.  While  it  is  true  that  § 194.41  applies  with  equal 
force to a “rental company,” we do not believe § 194.41 applies 
to  Wren  here.  The  statute  states  that  the  motor  “carrier  or 
rental company” must have an “approved certificate for a pol‐
icy  of  insurance”  on  file.  § 194.41(1)  (emphasis  added).  The 
statute does not require both the motor carrier and rental com‐
pany  to  have  an  approved  certificate  of  insurance  on  file. 
From the facts in the record, we know that prior to the acci‐
dent Lakeville “was responsible for registration for operation 
of the trailer.” The only reasonable inference then is that the 
application for registration on file was related to Lakeville’s 
use of the trailer, as its obligation to obtain registration pre‐
ceded the accident.  
      This conclusion is unaffected by the fact that Wren is listed 
as  the  owner  in  the  2010  registration  because  Lakeville  is 
listed  as  the  primary  lessee.  For  the  purposes  of  § 194.41,  a 
                                                 
4  The  Wisconsin  Supreme  Court  declined  to  answer  our  other  certified 
question, which was “whether Wis. Stat. § 194.41 incorporates the Omni‐
bus Statute, Wis. Stat. § 632.32, so that an insurer who issues and delivers 
a policy outside of Wisconsin must comply with the requirements of the 
Omnibus Statute.” Mullenberg, 612 N.W.2d at 328.  
24                                                     No. 15‐1181 

lessee  is considered  the  owner  of  the  vehicle  and  the  insur‐
ance policy when  the  lessee assumes  all  legal  liabilities and 
control of the vehicle under the agreement. Maas v. Ziegler, 492 
N.W.2d 621, 626 (Wis. 1992); Contʹl Cas. Co. v. Transp. Indem. 
Co., 114 N.W.2d 137, 139 (Wis. 1962). The lease agreement here 
provided  Lakeville  with  control  and  legal  responsibility  for 
the trailer, including insuring it. The owner of the vehicle and 
the policy for purposes of § 194.41 is Lakeville. Section 194.41 
does not apply to Wren here. Therefore, the exception in ques‐
tion  works  to  exclude  Lakeville  and  the  Great  West  policy 
from § 194.41’s reach.  
                        III. CONCLUSION 
   For the foregoing reasons, we AFFIRM the district court’s 
judgment.